Citation Nr: 1012686	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 23, 2005 
for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether 
there was clear and unmistakable error (CUE) in the June 
1994 rating decision that previously denied this claim.
.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD, claimed as secondary to sexual-assault, was received 
on May 20, 1993, and denied in a June 1994 rating decision.  
No correspondence was received from her within the appeal 
period.

2.  The June 1994 rating decision failed to consider 
applicable law and evidence favorable to the Veteran's claim 
and, therefore, the denial was undebatably erroneous.


CONCLUSION OF LAW

The June 1994 rating decision denying service connection for 
PTSD, claimed as secondary to sexual-assault, was based on 
clear and unmistakable error, and service connection for 
PTSD is granted as of May 20, 1993.  38 U.S.C.A. § 1112(a) 
(West 1994); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Earlier Effective Dates

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b).

The Veteran originally filed a claim for entitlement to 
service connection for PTSD, secondary to sexual-assault, in 
May 1993.  The claim was denied in a June 1994 rating 
decision.  The Veteran was properly notified of the decision 
and did not appeal.  Rather, she filed a claim to reopen in 
March 2005, which was ultimately granted in a November 2006 
rating decision, assigning an effective date of March 22, 
2005, the date of her claim to reopen.

The Veteran claims that the effective date for the grant of 
service connection should date back to 1994 or earlier 
because the evidence at that time was no different than in 
2005 and clearly showed she suffered from severe PTSD 
secondary to in-service rape by her drill sergeant. 

Again, the Veteran did file a PTSD claim in May 1993, but 
the 1994 rating decision denying the claim was not appealed 
and, therefore, is final. 38 U.S.C.A. § 7105.  Where there 
has been a prior final denial, the award of VA benefits may 
not be effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997). 

There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 
5109A, 7111), and reopened claims based on new and material 
evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally 
denied and subsequently reopened by the submission of new 
and material evidence, as is the case here, the effective 
date is the date of receipt of the new claim, or the day 
entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claim 
was received March 22, 2005, which is the current effective 
date.

The Veteran does not dispute that she failed to appeal the 
past rating decision.  Rather she argues the previous 
adjudication improperly denied her claim.  An unappealed 
decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To 
prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates 
v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication 
in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
.... If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 528 U.S. 967, 145 
L. Ed. 2d 315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See Fugo, 
6 Vet. App. at 44.  If a claimant wishes to reasonably raise 
a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of 
the prior determination would have been manifestly different 
but for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption 
is even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

Again, the Veteran filed for PTSD secondary to in-service 
rape by her drill sergeant in May 1993.  At that time, the 
Veteran claimed her drill sergeant verbally threatened to 
not allow her to see her parents for the graduation 
ceremonies on base unless she met him at a hotel.  A 
December 1979 in-service sworn statement from the Veteran 
indicates the Veteran met her drill sergeant at the hotel in 
March 1979 and engaged in sexual relations.  After the 
incident, the Veteran further claimed in her sworn statement 
that the drill sergeant threatened to "get her" if she told 
anyone.  She left the room and went to stay with her parents 
the same night.  The Veteran also submitted statements from 
her mother and sister further verifying that she stayed with 
them the night in question and her behavior was markedly 
different.    

The RO denied the Veteran's PTSD claim in June 1994 based on 
insufficient verification of the claimed rape and, 
therefore, the diagnosis of PTSD was deemed insufficient.  
It was not in dispute that the Veteran was medically 
diagnosed with PTSD related to her military service and, 
specifically, the sexual-assault.  Rather, the June 1994 
rating decision denied the claim indicating the facts did 
not properly verify that the Veteran was raped and, 
therefore, the diagnosis was not supported by the evidence.  
It was acknowledged that she was subject to sexual 
harassment.  In support of her claim, the record contained 
an Army Criminal Investigation report (CID Report of 
Investigation) dated March 1980, approximately 5 months 
after the claimed sexual-assault, sworn in-service 
statements by the Veteran of the sexual-assault, lay 
statements from the Veteran's mother and sister indicating a 
change in behavior by the Veteran after the incident, 
service treatment records and VA treatment and examination 
records indicating a diagnosis of PTSD related to in-service 
sexual-assault.  

The RO denied the claim in June 1994 finding the evidence 
merely confirmed the Veteran was sexually harassed and not 
raped.  Accordingly, the RO concluded the criteria of PTSD 
were not met because the incident, while distressing, did 
not show any "personal threat" to life or physical 
integrity.  The Veteran was not found to be in any immediate 
and personal danger.  

The RO, in contrast, granted the claim in November 2006 
based on the same facts, but finding the evidence and the 
Veteran's testimony sufficient in verifying she was raped in 
the military and, therefore, the PTSD criteria was properly 
met.   

It appears, therefore, that the same pertinent facts were 
before the adjudicator in 1994 and in 2006.  The pertinent 
inquiry then is whether the statutory or regulatory 
provisions existent at the time of the June 1994 rating 
decision were correctly applied.  The Board concludes they 
were not. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).  

Under the DSM-IV, a person diagnosed with PTSD must have 
been exposed to a traumatic event in which the person 
experienced, witnessed or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  DSM-IV at § 309.81(A) (emphasis 
added).  The person would also exhibit "marked avoidance of 
stimuli that arouse recollections of the trauma."  Id. at § 
309.81(C).  The DSM-IV criteria provides that as to the 
sufficiency of a PTSD stressor and adequacy of symptoms, 
these questions (of the two DSM-IV criteria) are medical 
questions requiring examination and assessment by a mental-
health professional.  Thus, VA can reject favorable medical 
evidence as to stressor sufficiency and symptom adequacy 
only on the basis of independent medical evidence.

In June 1994, the RO denied the Veteran's claim finding the 
Veteran's diagnosis of PTSD did not conform with the DSM-IV 
because the evidence did not verify the Veteran suffered a 
"traumatic event" placing the individual in immediate and 
personal danger that causes "marked avoidance of stimuli 
that arouse recollections of the trauma" as defined in DSM-
IV.  See DSM-IV at § 309.81(A), (D).

The RO incorrectly concluded that the Veteran's diagnosis of 
PTSD did not conform to the DSM-IV because she merely 
suffered an incident of sexual harassment and not rape.  
Even if rape could not be verified, the DSM-IV merely 
requires that a person be exposed to a traumatic event 
involving, among other things, a threat to the physical 
integrity of self.  DSM-IV at § 309.81(A).  The RO concluded 
the evidence at least verified that sexual harassment had 
occurred, which meets the first criteria of PTSD under DSM-
IV.  The RO denied the Veteran's claim finding that sexual 
harassment was not a sufficient enough stressor to cause 
PTSD.  This basis of denial is undebatably erroneous because 
it was not based on any medical evidence or opinion and is 
contrary to the definition of PTSD within the DSM-IV.  In 
other words, the RO substituted its own medical judgment in 
place of the uncontroverted medical evidence on file which 
established that the Veteran's PTSD was based on the 
inservice sexual assault.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Even where CUE is found, as is the case here, a rating 
decision will not be disturbed unless the CUE is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citation omitted). The pertinent inquiry, then, is whether 
the erroneous facts relied upon by the adjudicator, if not 
made, would have manifestly changed the outcome at the time 
it was made. The Board concludes they would.

Again, the RO, within the June 1994 denial, erroneously 
failed to consider other evidence, to include lay 
statements, corroborating the Veteran's change of behavior 
in concluding that the Veteran's rape could not be verified.  
The RO also erroneously determined that "a single incident 
of sexual harassment" was not traumatic enough to cause 
PTSD.  Had these errors not occurred, the outcome of the 
decision would have been manifestly different.  
Specifically, at the time of the 1994 denial, the record 
contained two VA medical opinions dated May 1993 and 
September 1993 opining that the Veteran suffered from PTSD 
related to her military service, and specifically this 
incident with her drill sergeant.  Whether characterized as 
rape or sexual harassment, it is clear the medical evidence 
unequivocally linked her current diagnosis of PTSD to the 
encounter she had with her drill sergeant during her 
military service.

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the June 1994 rating decision 
was clearly and unmistakably erroneous in denying service 
connection for the Veteran's PTSD. 

Accordingly, the Veteran is entitled to an earlier effective 
date of May 20, 1993 (the day of her original claim).

Finally, the Board notes that the Veterans Claims Assistance 
Act (VCAA), which describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits, is not 
applicable to the moving party's allegations of CUE. In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
concluded that CUE claims are not conventional appeals. 
Rather, such claims are requests for revisions of previous 
decisions. A claimant alleging CUE is not pursuing a claim 
for benefits. Instead, that claimant is collaterally 
attacking a final decision. While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for 
benefits. Id. 


	(CONTINUED ON NEXT PAGE)





ORDER

As the June 1994 rating decision was clearly and 
unmistakably erroneous, service connection is hereby granted 
for the Veteran's PTSD as of May 20, 1993, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


